BRYAN T. DAKE FILED

Assistant U.S. Attorney b .
ERIC E. NELsoN FEB 25 2019
Special Assistant U.S. Attorney gn%ra%§w<gg;lar;;
U.S. Attorney’s Offlce '§imngs oivasion

James F. Battin Courthouse

2601 Second Avenue North, Suite 3200
Billings, MT 59101

Phone: 406-657-6101

Fax: 406-657-6058

Email: Bryan.Dake@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 17-143-BLG-SPW

Plaintiff, SUPERSEDING INFORMATION

vs, CLEAN AIR ACT - NEGLIGENT
ENDANGERMENT

Title 42 U.S.C. § 7413(c)(4) and 18 U.S.C.

§ 2

(Penalty: One year imprisonment, Sl00,000
Defendant‘ fine, and one year supervised release)

MARK HURST,

 

 

THE UNITED STATES ATTORNEY CHARGES:

That on or about December 29, 2012, near Wibaux, in Wibaux County, in
the State and District of Montana, the defendant, MARK HURST, negligently
released into the ambient air a hazardous air pollutant, as defined under 42 U.S.C.

§ 7412, and extremely hazardous substances, as defined under 42 U.S.C.

§ llOOZ(a)(Z), and at the time negligently placed another person in imminent
danger of death or serious bodily injury, in violation of 42 U.S.C. § 7413(0)(4) and
18 U.S.C. § 2.

DATED this guilt day of February, 2019.

.__\`\`

BRYA T. DAKE
Assistant U.S. Attorney

    

YAN
<Q//§)RTG.M;
ited States Attorney

o/,/ ?

JOSEPH E. THAGGARD
Criminal Chief Assistant U.S. Attomey

 

 

